DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (“Transfer Learning Using CNN for Object Classification within X-Ray Baggage Security Imagery”) in view of Ren et al. (“Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks”) in view of Shi (US Pub. No. 2018/0144477 A1) and in further view of Zhang et al. (US Pub. No. 2016/0335503 A1).
Regarding claim 1, Akcay discloses, an inspection device, comprising: an X-ray inspection system comprising a detector and configured to emit X- ray inspection to an inspected object and obtain a transmission image of the inspected object; a memory having the transmission image stored thereon; (See Akcay p. 1060 right column, second paragraph, “This work introduces a technique for the classification of X-ray baggage images using state of the art convolutional neural networks.” Where an obtained X-ray image is inherently obtained from a X-ray detector, and then stored in memory.)

acquiring sample images of firearms; and preprocessing the sample images. (See Akcay p. 1059 left column second paragraph, “Our data-set (6997 X-ray images) are constructed using single conventional X-ray imagery with associated false color materials mapping (from dual energy, [26] see Figure 1 and 2). To generate a dataset
for firearm detection, we manually crop baggage objects, and label each accordingly (e.g. Figure 2).”
Akcay discloses classifying X-ray images of firearms using a neural network, where the neural network is trained using a dataset of x-ray firearm images. However Akcay fails to disclose that the Neural Network is a R-CNN/RPN network.
However Ren discloses, and a processor configured to: (See Ren p. 1 fourth paragraph, “One may note that fast region-based CNNs take advantage of GPUs”)
determine a plurality of candidate regions in the transmission image using a trained firearm detection neural network; (See Ren p. 3 second paragraph, “At each sliding-window location, we simultaneously predict k region proposals, so the reg layer has 4k outputs encoding the coordinates of k boxes.”)
and classify the plurality of candidate regions using the detection neural network to determine whether there is a firearm included in the transmission image,  (See Ren p. 3 second paragraph, “The cls layer outputs 2k scores that estimate probability of object / not-object for each proposal.”)

wherein the processor is configured to train the firearm detection neural network by the following operations: initializing a convolutional neural network to obtain an initial detection network; (See Ren p. 5 second paragraph, “In the first step, we train the RPN as described above. This network is initialized with an ImageNet pre-trained model and fine-tuned end-to-end for the region proposal task. In the second step, we
train a separate detection network by Fast R-CNN using the proposals generated by the step-1 RPN. This detection network is also initialized by the ImageNet-pre-trained model.”)
and training the initial detection network using the sample transmission images to obtain the firearm detection neural network, (See Ren p. 5 second paragraph, “At this point the two networks do not share conv layers. In the third step, we use the detector network to initialize RPN training, but we fix the shared conv layers and only fine-tune the layers unique to RPN. Now the two networks share conv layers. Finally, keeping the shared conv layers fixed, we fine-tune the fc layers of the Fast R-CNN. As such, both networks share the same conv layers and form a unified network.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the substitution of the R-CNN/RPN network  as suggested by Ren to Akcay’s classification of X-Ray baggage images of weapons, whereby Akcay’s training dataset are used to train the R-CNN/RPN network. This can be done using known engineering techniques, with a reasonable expectation 
Akcay and Ren disclose the above limitations but they fail to disclose the following limitations.
However Shi discloses, and mark and fuse images of the firearm in various candidate regions to obtain a fuse image of the firearm in a case that the entire firearm is included in a plurality of candidate regions; (See Shi ¶74, “In step S104, the processor fuses the two or more local candidate regions (e.g., all local candidate regions) according to the object class to which the two or more local candidate regions (e.g., all local candidate regions) belong and the binary segmentation masks of the two or more local candidate regions (e.g., all local candidate regions), to obtain an object 
segmentation image, i.e., obtain an object individual segmentation result.” As shown in Fig. 8 the binary segmentation images 4-2 to 4-6 which comes from input candidate region images are fused to output a larger binary segmentation image 4-7, which can then be used to obtain a fused output candidate region image.) 
and obtain a position of the firearm in the transmission image according the fuse image of the firearm, (See Shi ¶118, “Each local candidate region Pi (1≤i≤N and N is the number of the local candidate regions) is represented in a form of (r, c, h, w), where (r, c) is the coordinate of a top left corner of the local candidate region 3-4; h and w respectively are a height value and a width value of the local candidate region 3-4.” Therefore a fused regions would similarly represented by (r, c) and height width of the region.)

Akcay, Ren, and Shi disclose the above limitations but they fail to disclose the following limitations.
However Zhang discloses, perform preprocessing to the transmission image; performing the preprocessing to the sample images, (See Zhang ¶48, “Therefore, without loss of generality, an image may be scaled to a uniform resolution such as about 5mm/pixel, and be stretched in gray, so that the whole possible value range is filled with a value domain of the image, to complete a normalization operation.”)
wherein the preprocessing comprises removing a blank region of the sample image. (See Zhang ¶60, “Before detection an air part in the image is preferably removed to prevent an air noise from generating a detection result. Optionally, a binarization process is implemented on the image with an air value using an air brightness threshold method.  For example, an air brightness threshold may be predetermined, and a region where brightness exceeds the brightness threshold is considered as an air region.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the preprocessing of an x-ray inspection image as suggested by Zhang to Akcay, Ren, and Shi’s firearm detection method using 

Regarding claim 5, Akcay, Ren, Shi, and Zhang disclose,  a method for detecting a firearm, comprising emitting X-ray inspection to an inspected object and obtaining a transmission image of the inspected object; determining a plurality of candidate regions in the transmission image using a trained firearm detection neural network; and classifying the plurality of candidate regions using the firearm detection neural network to determine whether there is a firearm included in the transmission image; and in a case that the entire firearm is included in a plurality of candidate regions, marking and fusing images of the firearm in various candidate regions to obtain a position of the firearm,  wherein the firearm detection neural network is trained by the following operations: establishing sample transmission images of firearms; initializing a convolutional neural network to obtain an initial detection network; and training the initial detection network using the sample transmission images to obtain the firearm detection neural network, and wherein sample transmission images of firearms is established by creating a firearm detection database including the sample transmission images by the following operations: acquiring sample images of firearms; and preprocessing the sample images.  (See the rejection of claim 1 as it is equally applicable for claim 5 as well.)

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (“Transfer Learning Using CNN for Object Classification within X-Ray Baggage Security Imagery”) in view of Ren et al. (“Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks”) in view of Shi (US Pub. No. 2018/0144477 A1) in view of Zhang et al. (US Pub. No. 2016/0335503 A1) and in further view of Eldar et al. (US Pub. No. 2018/0314911 A1).
Regarding claim 2, Akcay, Ren, Shi, and Zhang disclose, the inspection device according to claim 1, wherein the processor is configured to calculate a confidence level of including a firearm in each candidate region, (See Ren p. 3 second paragraph, “The cls layer outputs 2k scores that estimate probability of object / not-object for each proposal.”)
	Akcay, Ren, Shi, and Zhang disclose the above limitation but they fail to disclose the following limitation.
However Eldar discloses, and determine that there is a firearm included in a candidate region in a case that a confidence level for the candidate region is greater than a specific threshold.  (See Eldar ¶53, “In some examples, the classification score calculator 636 may be a convolutional neural network trained to classify patches using a set of training images of target objects.  … The target object detector 640 can detect a target object in response to detecting a classification score exceeding a threshold score.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thresholding a score to determine a 

Regarding claim 6, Akcay, Ren, Shi, Zhang, and Eldar disclose, the method according to claim 5, further comprising: calculating a confidence level of including a firearm in each candidate region, and determining that there is a firearm included in a candidate region in a case that a confidence level for the candidate region is greater than a specific threshold.  (See the rejection of claim 2 as it is equally applicable for claim 6 as well.)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akcay et al. (“Transfer Learning Using CNN for Object Classification within X-Ray Baggage Security Imagery”) in view of Ren et al. (“Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks”) in view of Shi (US Pub. No. 2018/0144477 A1) in view of Zhang et al. (US Pub. No. 2016/0335503 A1) and in further view of Kiapour et al. (US Pub. No. 2016/0210533 A1).
Regarding claim 9, Akcay, Ren, Zhang, and Shi disclose, the method according to claim 5, where training images of firearms are used, but he fails to disclose the following limitations.
However Kiapour discloses, further comprising steps of: cutting a firearm part off a historical inspection image; (See Kiapour ¶48, “A training set for the fine-grained 
and applying a random jitter to the cut firearm image and inserting the processed firearm image into a sample transmission image for training in an image of an inspected object which does not include a firearm. (See Kiapour ¶48, “rotating and 
resizing the bounded portion, and associating the new image with the original label.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the generating additional training images by scaling and rotating objects in training images as suggested by Kiapour to Akcay, Ren, Shi, and Zhang’s training images of firearms using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is because using additional training images will make the neural network classifier more accurate.

Regarding claim 10, Akcay, Ren, Shi, Zhang, and Kiapour disclose, the method according to claim 9, wherein the random jitter comprises at least one of: rotation, affine, noise addition, grayscale adjustment, and scale adjustment. (See the rejection of claim 9 as it is equally applicable for claim 10 as well.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID PERLMAN/Primary Examiner, Art Unit 2662